Citation Nr: 0728248	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for residuals of 
removal of right ovarian cyst.  

3.  Entitlement to service connection for residuals of 
excision of Meckel's diverticulum, to include colon polyps.  

4.  Entitlement to service connection for a stomach 
disability, to include hiatal hernia and gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
September 1977.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the Atlanta RO.  
At the hearing, the veteran submitted additional evidence in 
support of her claims and waived initial RO review of that 
evidence.  The Board accepts this evidence into the record on 
appeal.  See 38 C.F.R. § 20.800 (2006).  

The Board notes that in January 2002, the veteran submitted a 
statement to the RO in which she noted that she had served in 
the military during the Vietnam War.  The veteran stated that 
if her claims for service-connected disability benefits was 
not approved, that she wished to be considered for 
nonservice-connected disability benefits.  Here, in light of 
the veteran's statement, the Board infers a claim for 
nonservice-connected pension benefits.  As the claim for 
nonservice-connected pension benefits has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

A review of the claims file does not reveal that the veteran 
has been adequately notified of the duties to notify and 
assist under the VCAA with respect to her claims.  In this 
regard, the veteran was issued a notice letter in November 
2000.  The letter indicated that the RO would attempt to 
obtain on behalf of the veteran any medical evidence she 
identified.  The November 2000 letter otherwise did not 
address the information and evidence needed to substantiate 
the veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Likewise, additional correspondence from the RO 
to the veteran subsequent to the November 2000 letter also 
failed to provide any notice of the information and evidence 
needed to substantiate the veteran's claims.  In reviewing 
the claims file the Board is aware that in April 2006, the RO 
received from the veteran a completed "VCAA Notice 
Response" form.  At the top of the form in a boilerplate 
paragraph it was noted that, "We [the RO] provided you a 
notice about the evidence and information VA needs to 
substantiate your claim for benefits."  Notwithstanding this 
boilerplate paragraph and the veteran's submission of this 
form, the claims file fails to reflect any correspondence 
that specifically addresses the information and evidence 
needed to substantiate the veteran's claims.  

Thus, the Board finds that action is required to satisfy the 
notification requirements of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the veteran should explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, an attempt should be made to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
See also Dingess and Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).

Additionally, the Board notes that with respect to the claims 
on appeal, the veteran has alleged that she has suffered from 
back and pelvic pain since service.  

A review of the veteran's service medical records reflects an 
August 1976 treatment record in which the veteran was noted 
to have right flank pain which radiated into her right upper 
lumbar area.  A February 1977 treatment record notes the 
veteran's complaint of pain in her right side.  The pain had 
reportedly been present for over a year without diagnosis as 
to cause.  It was also noted that sitting caused the 
veteran's "back" to hurt.  There were no bowel or bladder 
complaints.  An ultrasound revealed a right lower quadrant 
cystic mass.  In July 1977 the veteran underwent an 
exploratory laparotomy, Meckel's diverticulectomy, 
appendectomy, and right cystectomy.  During the surgery, a 7-
8 centimeter right ovarian mass was identified and removed.  
An April 1977 Report of Medical Examination (for purposes of 
separation from service) notes under summary of defects and 
diagnoses a "[normal] female exam" and "functional bowel 
syndrome".  

Post-service private treatment records reflect that in March 
2000, the veteran underwent a sigmoidoscopy.  Findings 
included a number of small polyps which were "polypectomy" 
or "hot biopsied" removed.  In addition, the veteran 
underwent a pelvic ultrasound in October 2000.  The 
impression was multiple leiomyomas, moderate amount of free 
fluid in the cul-de-sac, bilateral hydrosalpinx, and left 
ovarian complex mass.  In January 2001, the veteran underwent 
a hysterectomy due to fibroids and hydrosalpinx.  Thereafter 
in June 2001, the veteran underwent a right L4-L5 
hemilaminotomy and microdiskectomy.  A February 2003 magnetic 
resonance imaging (MRI) scan of the veteran's spine revealed, 
in particular, central stenosis at L3-4 and L5-S1and mild 
degenerative disc disease.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which she has first-
hand knowledge, such as symptoms or being hospitalized for 
illness or injury in service.  She can not testify, as she 
would be medically incompetent to do, about a diagnosis or 
etiology of any illness or injury, such as a back or pelvic 
condition.  See e.g., Barr v. Nicholson, No. 04-0534 (U.S. 
Vet. App. June 15, 2007) (The Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.).  See 
also Washington v. Nicholson, 19 Vet. App. 362 (2005); Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  

The Board also notes that action should be undertaken by way 
of obtaining additional medical opinion if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong), and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (The third prong of 
38 C.F.R. § 3.159(c)(4), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.)

Here, the Board finds there is sufficient evidence to warrant 
additional development of the veteran's claims for service 
connection for a back disability; for residuals of removal of 
right ovarian cyst; and for residuals of excision of Meckel's 
diverticulum, to include colon polyps.

In this case, the Board is unclear as to whether the "back" 
pain noted in the August 1976 and February 1977 treatment 
records is due to musculoskeletal pain or is pain associated 
with the right lower quadrant cystic mass.  The Board is 
prohibited from making conclusions based on its own medical 
judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, there is a report of back pain in service of unknown 
etiology and subsequent post-service treatment for a back 
disability.  

Additionally, post-service medical evidence reflects that the 
veteran's polyps were removed in the same anatomical location 
(the colon) as was the excision of Meckel's diverticulum.  
The veteran was also diagnosed with functional bowel syndrome 
during a separation medical examination.  The veteran has 
reported that she continues to experience pain and discomfort 
in her pelvic region following her right cystectomy.  She has 
since undergone a hysterectomy due to fibroids and 
hydrosalpinx.  In light of the above noted findings, the 
Board is uncertain as to whether the veteran's hysterectomy 
due to fibroids and hydrosalpinx and/or her colon polyps may 
be residual disabilities associated with her in-service right 
cystectomy and Meckel's diverticulectomy, respectively.  
Furthermore, the Board is also uncertain whether the colon 
polyps may be in some manner connected to the veteran's 
functional bowel syndrome.  

Therefore, the Board finds that there is sufficient evidence 
presented that the veteran's claimed disabilities may be 
related to her period of service.  In this case, the veteran 
should be scheduled for orthopedic, gynecological, and 
gastroenterological examinations.  Such examinations would be 
helpful in resolving the claims on appeal for service 
connection for a back disability; for residuals of removal of 
right ovarian cyst; and for residuals of excision of Meckel's 
diverticulum, to include colon polyps.  Any medical 
examinations undertaken should include well-reasoned medical 
opinions addressing the nature and etiology of the veteran's 
back disability as well as any residual disability associated 
with removal of the veteran's right ovarian cyst, and the 
excision of Meckel's diverticulum.  Any opinions should be 
based upon consideration of the veteran's documented history 
and assertions through review of the claims file.  
38 U.S.C.A. § 5103A (West 2002).  

The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of her claims for service connection for a back 
disability; for residuals of removal of right ovarian cyst; 
and for residuals of excision of Meckel's diverticulum, to 
include colon polyps.  See 38 C.F.R. § 3.655 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to readjudication of 
the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The claims file should be reviewed to 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  See also Dingess, supra.  This 
should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to obtain 
any additional pertinent evidence not 
currently of record.  

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for VA 
orthopedic, gynecological, and 
gastroenterological examinations.  The 
entire claims file, to include a complete 
copy of this remand, must be made 
available to each examiner designated to 
examine the veteran, and the report of 
each examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
tests, studies and consultations deemed 
necessary should be accomplished and all 
clinical findings should be reported in 
detail.  

Orthopedic Examination-The examiner 
should examine the veteran and identify 
any current disabilities of the veteran's 
back.  Following a review of the claims 
file, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified back disability is the result 
of disease or injury attributable to the 
veteran's period of military service.  

Gynecological Examination-The examiner 
should examine the veteran and review the 
claims file.  He or she should then offer 
an opinion consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified gynecological condition (e.g., 
the January 2001 hysterectomy due to 
fibroids and hydrosalpinx) is the result 
of disease or injury attributable to the 
veteran's period of military service, to 
include as a residual disability due to 
the removal of a right ovarian cyst 
(right cystectomy) during service. 

Gastroenterological Examination-The 
examiner should examine the veteran and 
review the claims file.  He or she should 
then offer an opinion consistent with 
sound medical judgment as to, 

a.  Whether the veteran has functional 
bowel syndrome, and if so, whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such condition, or any other bowel-
related condition is related to service.  

b.  Whether it is at least as likely as 
not that the veteran suffers from any 
current residual disability related to 
the excision of Meckel's diverticulum 
during service.  

c.  Whether it is at least as likely as 
not that colon polyps are the result of 
disease or injury attributable to the 
veteran's period of military service.  

3.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should be re-adjudicated 
in light of all pertinent evidence (to 
include that evidence submitted by the 
veteran at her April 2007 Board hearing) 
and legal authority.  If any benefit 
sought is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
g
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


